Defendant's petition for discretionary review is allowed for the limited purpose of vacating the decision of the Court of Appeals and remanding to that court with instructions for further remand to the trial court to hold an evidentiary hearing on defendant's motion for appropriated relief in light of State v. Todd , 369 N.C. 707, ----, 799 S.E. 2d 834, 835 (2017) (remanding for determination of whether counsel made a particular strategic decision and if so, whether such decision was reasonable), State v. Thomas , 327 N.C. 630, 630, 397 S.E.2d 79, 80 (1990) (remanding to determine whether the "defendant knowingly consented to trial counsel's concessions of guilt to the jury"), and other relevant authority. The trial court shall enter findings of facts and conclusions of law and determine whether defendant is entitled to relief.:
"By order of the Court in conference, this the 28th of September 2017."